Case 5:20-cv-05142-TLB Document18 Filed 01/13/21 Page 1 of 7 PagelD #: 37

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION
JOSHUA DAVID WILSON PLAINTIFF
V. CASE NO. 5:20-cv-05142
MCLARTY DANIEL DEALERSHIP,
SERVICE DEPARTMENT; JOHN DOE
ARRESTING OFFICERS, Bentonville
Police Department; INDIGO SKY CASINO; and
CITY OF BENTONVILLE DEFENDANTS
OPINION AND ORDER

Joshua D. Wilson, currently an inmate of the Benton County Detention Center
(“BCDC”), filed this pro se civil rights action under 42 U.S.C. § 1983. Wilson proceeds
in forma pauperis (“IFP”). The case is before the Court for preservice screening under
the provisions of 28 U.S.C. § 1915A. Pursuant to § 1915A, the Court has the obligation
to screen any complaint in which a prisoner seeks redress from a governmental entity or
officer or employee of a governmental entity.

I. BACKGROUND

According to the allegations of the Complaint (Doc. 1) and the Amended Complaint
(Doc. 16), in November of 2018, Wilson took his 2000 Dodge Ram 1500 pickup to the
service department at McLarty Daniel Dealership located in Bentonville to have work
performed on it. Wilson did not get the pickup back until mid-December 2018. The work

performed cost $3700. Wilson alleges that the work was incomplete and that the pickup

broke down on the side of a highway approximately a week later. Wilson was angry
Case 5:20-cv-05142-TLB Document18 Filed 01/13/21 Page 2 of 7 PagelD #: 38

about the incomplete repair and the cost of repair and voiced his displeasure to the
service department. The Bentonville Police Department was apparently called, and
Wilson was arrested for a misdemeanor charge of disorderly conduct and taken to the
BCDC. Wilson alleges that the “sal[e]s team” at the dealership filed a false police report.
(Doc. 16 at 5). As a result of the misdemeanor criminal charge, a parole revocation
charge was filed, and Wilson was “rearrested.” /d. Because of his arrest, Wilson
indicates he was unable to remove his pickup from the side of the road where it had
broken down. /d. at 6.

Wilson further alleges that he was incarcerated for over two months and lost
everything he owned, including the pickup. As relief, Wilson seeks damages for the
estimated value of the pickup if it had been properly repaired. He also seeks punitive
damages.

Ht. LEGAL STANDARD

The Court must dismiss a complaint, or any portion of it, if it contains claims that:
(1) are frivolous, malicious, or fail to state a claim upon which relief may be granted, or
(2) seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
§ 1915A\(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
Williams, 490 U.S. 319, 325 (1989). Avclaim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible on
its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether

a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,
Case 5:20-cv-05142-TLB Document18 Filed 01/13/21 Page 3 of 7 PagelD #: 39

however inartfully pleaded . . . to less stringent standards than formal pleadings drafted
by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007)). However, even a pro se Plaintiff must allege specific
facts sufficient to supporta claim. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).
lll. | DISCUSSION
A. McLarty Daniel Dealership, Service Department

Section 1983 provides a federal cause of action for the deprivation, under color of
law, of a citizen’s “rights, privileges, or immunities secured by the Constitution and laws”
of the United States. 42 U.S.C. § 1983. “Section 1983 secures most constitutional
rights from infringement by governments, not private parties.” Crumpley-Patterson v.
Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir. 2004).

In order to state a claim under § 1983, a plaintiff must allege each defendant acted
under color of state law and that he or she violated a right secured by the constitution.
West v. Atkins, 487 U.S. 42 (1988); Dunham v. Wadley, 195 F.3d 1007, 1009 (8th
Cir.1999). To determine the presence of state action, a court must examine the record
to determine whether “the conduct allegedly causing the deprivation of a federal right lis]
fairly attributable to the State.” Montano v. Hedgepeth, 120 F.3d 844, 848 (8th Cir.
1997) (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). Here, Wilson
has not identified the individual members of the service department whom he believes
violated his federal constitutional rights. It must therefore be determined whether any
plausible claim has been stated against any John Doe members of the service

department or against the dealership itself.
Case 5:20-cv-05142-TLB Document18 Filed 01/13/21 Page 4 of 7 PagelD #: 40

To determine whether conduct is fairly attributable to the State, the Court asks two
questions: (1) “whether the claimed deprivation resulted from the exercise of a right or
privilege having its source in state authority,” and (2) “whether the party engaging in the
deprivation may be appropriately characterized as [a] state actor.” Wickersham v. City
of Columbia, 481 F.3d 591, 597 (8th Cir. 2007) (citing Lugar, 457 U.S. at 937). With
respect to whether a person or entity may be considered a state actor, the Supreme Court
noted that “[t]his may be because he is a state official, because he has acted together
with or has obtained significant aid from state officials, or because his conduct is
otherwise chargeable to the State.” Lugar, 457 U.S. at 937; see also Brentwood
Academy v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001) (acts of
private party are fairly attributable to the state “only if, there is such a close nexus between
the State and the challenged action that seemly private behavior may be fairly treated as
that of the State itself’) (citation and internal quotation marks omitted).

A private individual who complains of criminal conduct does not act under color of
law. See, e.g., Grow v. Fisher, 523 F.2d 875, 879 (7th Cir. 1975) (“The mere fact that
the individual defendants were complainants and witnesses in an action which itself was
prosecuted under color of law does not make their complaining or testifying other than
what it was, /.e., the action of private persons not acting under color of law.”); Rodgers v.
Lincoin Towing Service, Inc., 596 F. Supp. 13, 21 (N.D. Ill. 1984), affd, 771 F.2d 194 (7th
Cir. 1985) (private citizen does not act under color of law when reporting a crime). Thus,
to the extent workers of the McLarty Daniel Dealership or the Dealership reported

Wilson's conduct to the police, they were not acting under color of law in doing so. No
Case 5:20-cv-05142-TLB Document18 Filed 01/13/21 Page 5 of 7 PagelD #: 41

plausible claim is stated.
B. Indigo Sky Casino

Although Wilson has listed the Indigo Sky Casino as a Defendant, there are no
factual allegations regarding the casino whatsoever. As noted above, a claim fails to
state a claim upon which relief may be granted if it does not allege “enough facts to state
a Claim to relief that is plausible on its face.” Bell Atl, Corp., 550 U.S. at 570. No
plausible claim has been stated.

Wilson was already advised in the Order (Doc. 11) directing him to file an Amended
Complaint that he must write short, plain statements telling the Court: (1) the
constitutional right Plaintiff believes was violated; (2) the name of the Defendant who
violated the right; (3) exactly what the Defendant did or failed to do; (4) how the action or
inaction of that Defendant is connected to the violation of Plaintiffs constitutional rights;
and (5) what specific injury Plaintiff suffered because of that Defendant’s conduct. See
Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976); Fed. R. Civ. P. 8. He was also
advised that he must repeat this process for each person he has named as a Defendant.
See Doc. 11. He did not do so. Allowing Wilson a further opportunity to amend his
compiaint would be futile.

C. City of Bentonville

“Section 1983 liability for a constitutional violation may attach to a municipality if
the violation resulted from (1) an ‘official municipal policy,’ (2) an unofficial ‘custom,’ or (3)
a deliberately indifferent failure to train or supervise.” Corwin v. City of Independence,

Mo., 829 F.3d 695, 699 (8th Cir. 2016) (citations omitted). Wilson has made no such
Case 5:20-cv-05142-TLB Document18 _ Filed 01/13/21 Page 6 of 7 PagelD #: 42

allegations. No plausible claim is stated against the City of Bentonville.
D. Loss of Property

With respect to Wilson’s claim that he lost his pickup because of the actions of the
Defendants, the claim fails as a matter of law. The Due Process Clause of the
Fourteenth Amendment provides that ‘[njo state shall . . . deprive any person of life,
liberty, or property, without due process of law.” Walters v. Wolf, 660 F.3d 307, 311 (8th
Cir. 2011) (quoting U.S. Const. Amend. XIV, § 1). “Procedural due process imposes
constraints on governmental decisions which deprive individuals of liberty or property
interests within the meaning of the Due Process Clause of the . . . Fourteenth
Amendment.” Matthews v. Eldridge, 424 U.S. 319, 332 (1976) (internal quotation marks
omitted). “In some circumstances . . . the Court has held that a statutory provision for
a postdeprivation hearing, or a common-law tort remedy for erroneous deprivation,
satisfies due process.” Zinermon v. Burch, 494 U.S. 113, 128 (1990).

Wilson, however, points to no established state procedure. Thus, even if one or
more of the Defendants intentionally deprived Wilson of his pick-up truck, a post-
deprivation remedy is all the process Wilson is due. Hudson v. Palmer, 468 U.S. 517,
533 (1984) (intentional deprivation of property does not violate due process when
meaningful post-deprivation remedy is available). Arkansas law provides such a post-
deprivation remedy through an action for conversion. See, e.g., Elliott v. Hurst, 817
S.W.2d 877, 880 (Ark. 1991) (cause of action for conversion lies where distinct act of

dominion is exerted over property in denial of owner's right). No plausible claim is stated.
Case 5:20-cv-05142-TLB Document18 Filed 01/13/21 Page 7 of 7 PagelD #: 43

E. John Doe Arresting Officers

Wilson does not list the John Doe Arresting Officers as Defendants in the Amended
Complaint. In neither the original Complaint nor the Amended Complaint does Wilson
make any specific allegations against the arresting officers. No plausible constitutional
claim has been stated.

IV. CONCLUSION

For the foregoing reasons, Wilson’s claims are DISMISSED WITHOUT
PREJUDICE pursuant to 28 U.S.C. § 1915A\(b) for failure to state any plausible claims.

The dismissal of this case constitutes a strike pursuant to 28 U.S.C.
§ 1915(g). The Clerk is DIRECTED to place a § 1915 strike flag on the case.

Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that any appeal from this

dismissal would not be taken in good faith.

IT IS SO ORDERED on this | 3 Nay f\ January, 2021.

| TAY L. BROOKS
UNITED STATES DISTRICT JUDGE

  

 
